DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, & 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 14 & 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the articulated links and at least two arms.  Claim 14 as recited, does not have the structure to perform the recited functions of claims 14 & 19-28.   
The term “substantially” in claim 18, lines 4 & 7, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially perpendicular” in claim 18, lines 4 & 7, as -- perpendicular --.  
The term “preferably” in claim 18, lines 3 & 6, makes it unclear if this limitation is required by the claim or is not required by the claim.  For compact prosecution, the Examiner is interpreting “preferably running” in claim 18, lines 3 & 6, as -- running --, since the claim would not make sense otherwise.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 19, 24-26, & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baderspach et al. (US Patent No. 7,543,778 B2).  
Regarding claim 14
	Baderspach teaches a door arrangement (See figures 1-3, ref # 1) for an aircraft, (See abstract, column 1, lines 10-15, & column 3, lines 39-46) comprising: a door, (See figures 1-3, ref # 1) configured to close an aperture in an outer skin of the aircraft, (See column 3, lines 39-46) an articulated arm, (See figures 1-3, ref # 4 & 5) fixed by a first end (See figures 1-3, ref # 20) to the door, (See figures 1-3, ref # 1) and configured to move the door (See figures 1-3, ref # 1) in at least two translational directions (See figure 1) and at least two rotational directions.  (See figure 1, ref # R1 & R2)  

Regarding claim 15
	Baderspach teaches wherein the articulated arm (See figures 1-3, ref # 4 & 5) comprises at least two arm members, (See figures 1-3, ref # 4 & 5) an articulated link (See figures 1-3, ref # 10) arranged between the two arm members, (See figures 1-3, ref # 4 & 5) an articulated link (See figures 1-3, ref # 6 & 7) arranged at the first end (See figures 1-3, ref # 20) of the articulated arm, (See figures 1-3, ref # 4 & 5) and an articulated link (See figures 1-3, ref # 10) arranged at the second end (See figures 1-3, ref # 8 & 9) of the articulated arm.  (See figures 1-3, ref # 4 & 5)  

Regarding claim 19
	Baderspach teaches further comprising: an overlay, (See figure 3, ref # 2) portions of which, at least, are arranged on a periphery of the door (See figures 1-3, ref # 1) and which is configured to at least one of brace or seal the door (See figures 1-3, ref # 1) in relation to an element surrounding the door aperture.  (See column 3, lines 39-50)  

Regarding claim 24
	Baderspach teaches an aircraft area, comprising: (See abstract, column 1, lines 10-15, & column 3, lines 39-46) a door aperture arranged in an outer skin of an aircraft; (See column 3, lines 39-50) and a door arrangement, (See figures 1-3, ref # 1) 6the door (See figures 1-3, ref # 1) of the door arrangement (See figures 1-3, ref # 1) being configured to close the door aperture from an inside of the outer skin, (See column 3, lines 39-50, & column 6, lines 55-62) and the articulated arm (See figures 1-3, ref # 4 & 5) of the door arrangement (See figures 1-3, ref # 1) being fixed to the aircraft area.  (See column 3, lines 39-50)  

Regarding claim 25
	Baderspach teaches the door (See figures 1-3, ref # 1) comprising a peripheral area, (See figures 1-3, ref # 2) which overlaps with at least one of the outer skin or a component of the aircraft area arranged thereon when the door (See figures 1-3, ref # 1) closes the door aperture.  (See column 3, lines 39-50)  

Regarding claim 26
	Baderspach teaches wherein the articulated arm (See figures 1-3, ref # 4 & 5) is configured to arrange the door (See figures 1-3, ref # 1) by rotation relative to the door aperture, the projected area of the door (See figures 1-3, ref # 4 & 5) in a top view of the door aperture, at least in parts, not overlapping the projected area of the door aperture.  (See column 3, lines 39-50 & figure 1)  

Regarding claim 28
	Baderspach teaches the aircraft having at least one aircraft area.  (See column 1, lines 10-15, & column 3, lines 39-50)   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baderspach et al. (US Patent No. 7,543,778 B2) as applied to claim 14 above, and further in view of Massey, JR (Pub No. US 2019/0351641 A1).  
Regarding claim 20
	Baderspach is silent about wherein the door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door.  
	However, Massey teaches wherein the door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door.  (See paragraph 0135 & figure 15 & 17)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door as taught by Massey in the aircraft of Baderspach, so as to minimize the amount of material to make the door, which reduces the weight of the door.  

Regarding claim 21
	Baderspach is silent about wherein the sandwich material of the door comprises a core of a honeycomb structure.  
	However, Massey teaches wherein the sandwich material of the door comprises a core of a honeycomb structure.  (See paragraph 0135 & figure 15)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a sandwich material of the door comprises a core of a honeycomb structure as taught by Massey in the aircraft of Baderspach, so as to minimize the amount of material to make the door, which reduces the weight of the door.  

Regarding claim 22
	Baderspach is silent about wherein the core is composed of aluminum.  
	However, Massey teaches wherein the core is composed of aluminum.  (See paragraphs 0112, 0135, & figure 7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a core is composed of aluminum as taught by Massey in the aircraft of Baderspach, so as to minimize the amount of material to make the door, which reduces the weight of the door.  

Claims 20, 21, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baderspach et al. (US Patent No. 7,543,778 B2) as applied to claim 14 above, and further in view of Taylor et al. (Pub No. US 2005/0287383 A1).  
Regarding claim 20
	Baderspach teaches wherein in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door.  (See figures 1-3)  
	Baderspach is silent about wherein the door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door.  
	However, Taylor teaches wherein the door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door.  (See paragraph 0040)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a door is produced from a sandwich material, and the door, in a predefined portion along at least one edge of the door, has a smaller cross sectional thickness than at a center of the door as taught by Taylor in the aircraft of Baderspach, so as to minimize the weight of the door.  

Regarding claim 21
	Baderspach is silent about wherein the sandwich material of the door comprises a core of a honeycomb structure.  
	However, Taylor teaches wherein the sandwich material of the door comprises a core of a honeycomb structure.  (See paragraph 0040)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a sandwich material of the door comprises a core of a honeycomb structure as taught by Taylor in the aircraft of Baderspach, so as to minimize the weight of the door.  

Regarding claim 23
	Baderspach is silent about wherein the core is composed of a phenolic resin-impregnated material.  
	However, Taylor teaches wherein the core is composed of a phenolic resin-impregnated material.  (See paragraph 0040)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a core is composed of a phenolic resin-impregnated material as taught by Taylor in the aircraft of Baderspach, so as to minimize the weight of the door.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baderspach et al. (US Patent No. 7,543,778 B2) as applied to claim 15 above, and further in view of Romec (FR Pub No. 3,071,222).  
Regarding claim 18
	Baderspach is silent about wherein at least one of 5the articulated link arranged at the first end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation preferably running substantially perpendicular to one another, or the articulated link arranged at the second end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation preferably running substantially perpendicular to one another.  
	However, Romec teaches wherein at least one of 5the articulated link (See figures 1-5, ref # 9) arranged at the first end (See figures 1-5, ref # 7) of the articulated arm (See figures 1-5, ref # 5 & 6) is configured to turn about at least two axes of rotation, (See figures 1-5, ref # A1 & A2) the two axes of rotation (See figures 1-5, ref # A1 & A2) preferably running substantially perpendicular to one another, (See figure 2) or the articulated link (See figures 1-5, ref # 9) arranged at the second end (See figures 1-5, ref # 8) of the articulated arm (See figures 1-5, ref # 5 & 6) is configured to turn about at least two axes of rotation, (See figures 1-5, ref # A1 & A2) the two axes of rotation (See figures 1-5, ref # A1 & A2) preferably running substantially perpendicular to one another.  (See figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an at least one of 5the articulated link arranged at the first end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation preferably running substantially perpendicular to one another, or the articulated link arranged at the second end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation preferably running substantially perpendicular to one another as taught by Romec in the aircraft of Baderspach, so as to provide additional degrees of freedom for movement of the door.  

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein at least one of the arm members comprises at least two portions and being configured to move at least the two portions relative to one another in a longitudinal direction of the respective arm member” in combination with the remaining claim elements as set forth in claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Abbott (US Patent No. 6,638,466 B1) discloses an aircraft, an aircraft door, produced from a sandwich honeycomb core made of phenolic resin-impregnated material.  The references Capron et al. (FR Pub No. 3,097,194) & Dubosc (Pub No. US 2021/0387713 A1) each disclose a door arrangement for an aircraft, comprising: a door, configured to close an aperture in an outer skin of the aircraft, an articulated arm, fixed by a first end to the door, and configured to move the door in at least two translational directions and at least two rotational directions; wherein the articulated arm comprises at least two arm members, an articulated link arranged between the two arm members, an articulated link arranged at the first end of the articulated arm, and an articulated link arranged at the second end of the articulated arm; further comprising: an overlay, portions of which, at least, are arranged on a periphery of the door and which is configured to at least one of brace or seal the door in relation to an element surrounding the door aperture; the door of the door arrangement being configured to close the door aperture from an inside of the outer skin, and the articulated arm of the door arrangement being fixed to the aircraft area; the door comprising a peripheral area, which overlaps with at least one of the outer skin or a component of the aircraft area arranged thereon when the door closes the door aperture; wherein the articulated arm is configured to arrange the door by rotation relative to the door aperture, the projected area of the door in a top view of the door aperture, at least in parts, not overlapping the projected area of the door aperture; and the aircraft having at least one aircraft area.  The references Romec (FR Pub No. 3,071,222) discloses a door arrangement for an aircraft, comprising: a door, configured to close an aperture in an outer skin of the aircraft, an articulated arm, fixed by a first end to the door, and configured to move the door in at least two translational directions and at least two rotational directions; wherein the articulated arm comprises at least two arm members, an articulated link arranged at the first end of the articulated arm, and an articulated link arranged at the second end of the articulated arm; further comprising: an overlay, portions of which, at least, are arranged on a periphery of the door and which is configured to at least one of brace or seal the door in relation to an element surrounding the door aperture; the door of the door arrangement being configured to close the door aperture from an inside of the outer skin, and the articulated arm of the door arrangement being fixed to the aircraft area; the door comprising a peripheral area, which overlaps with at least one of the outer skin or a component of the aircraft area arranged thereon when the door closes the door aperture; wherein the articulated arm is configured to arrange the door by rotation relative to the door aperture, the projected area of the door in a top view of the door aperture, at least in parts, not overlapping the projected area of the door aperture; and the aircraft having at least one aircraft area.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647